Title: From George Washington to Charles Lee, 26 December 1778
From: Washington, George
To: Lee, Charles


  
    Sir.
    Philadelphia Decr 26 1778
  
I received your favor of the 24th and have transmitted Your Letter for Colo. Butler to General Maxwell, with directions to send it to him immediately by a flag. As some delay might arise from Colo. Butler’s writing to me upon the occasion, I have requested him to advise Genl Maxwell of the day he appoints for the interview, who will inform you, when you arrive at Elizabeth Town—and furnish the necessary passports. I am sir Yr Most Obedt Hble servant

  Go: Washington

